DETAILED ACTION
This Final Office Action is in response to amendments filed 12/2/2021.
Claims 1, 11, and 20 have been amended.
Claims 6 and 14 have been canceled.
Claims 1-5, 7-13, and 15-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The allowable subject matter indicated in the Office Action mailed 9/3/2021 has not been incorporated into the claims, and a new combination of prior art has been made to teach the claimed invention. Additionally, failure to incorporate all elements of the indicated allowable subject matter creates new issues under 35 U.S.C. 112(a) and (b).
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-4, 8-10, 12, and 16-19 are rejected under 35 U.S.C. 112(a) for incorporating the errors of claims 1 and 11 by dependency.
Paragraphs [0046-0051] of the Applicant’s specification describe the process of a “mark[ing] a video segment at a point in time” and does not disclose marking an image at a point in time. It is clear from the Applicant’s disclosure that while a singular video frame (or image) is marked, the image is part of a video segment, so as to indicate a point in time. Marking a singular image that is not part of a video segment is not supported by the Applicant’s disclosure. Additionally, this claimed feature is indefinite. See the rejections under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-4, 8-10, 12, and 16-19 are rejected under 35 U.S.C. 112(b) for incorporating the errors of claims 1 and 11 by dependency.
Specifically, claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are the features provided in claims 5 and 13, i.e. the image is a video frame of a video segment. Additionally, the common definition of an “image” represents a singular moment in time, and it is unclear how one of ordinary skill in the art would be capable of marking an image at a time when an event occurs, in light of the defined process of marking described in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soll et al. (US 2016/0054737 A1), hereinafter Soll, in view of Meiers et al. (US 2015/0350614 A1), hereinafter Meiers.
Claim 1
Soll discloses the claimed system for adjusting flight control of an unmanned aerial vehicle (see at least abstract; Figure 8), the system comprising: 
an image sensor (i.e. camera) carried by the unmanned aerial vehicle, the image sensor configured to generate output signals conveying visual information and 
one or more physical processors configured by computer-readable instructions to: 
provide the flight control for the unmanned aerial vehicle such that, responsive to a first object (i.e. user) approaching a second object (i.e. imaginary barrier 910, 912, or 914), the unmanned aerial vehicle is positioned for the image sensor to capture an image including the first and second objects (see at least ¶0042, with respect to Figure 9, regarding that the UAV advances to the next waypoint when the user crosses one of the imaginary barriers 910, 912, 914); and 
capture the image including the first and second objects (see at least ¶0018, regarding that the UAV actively tracks the position of the user, such that a video of the user can be recorded; ¶0043, regarding that the live video stream from the UAV’s camera is used to compute the user’s distance from the UAV for the tracking performed in ¶0042).
While Soll discloses that the UAV captures video of the user, Soll does not disclose marking the video. However, the technique of marking a video to indicate particular events is a known technique that may be reasonably applied to the video generated by the UAV in Soll. Further, there are no limitations regarding when the image is marked, i.e. in real time or post-processing, or any determination performed by the processors of the time or distance based on any measured parameters.
Specifically, Meier discloses an autonomous aerial device (similar to the unmanned aerial vehicle taught by Soll) configured to follow a subject of interest (similar to the first object taught by Soll) using real time video (similar to the image taught by Soll) (see at least ¶0064) captured by one or more cameras (similar to the image sensor taught by Soll) (see at least ¶0065). Meier further discloses marking the video at a point in time in which a runner is crossing a finish line (similar to when the first and second objects are separated by a predefined distance in Soll) (see at least ¶0152-0154, regarding that a time stamp associated with an indication of interest indicates a snippet in a video stream, where the snippet may indicate a runner crossing a finish line in ¶0090). The distance between the runner and the finish line is predefined as being associated with when the user generates a user indication of interest (e.g., presses the awesome button, as described in ¶0085). 
Since the systems of Soll and Meier are directed to the same purpose, i.e. capturing video of an object crossing a predefined location via an unmanned aerial vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Soll, so as to mark the image at a point in time in which the first and second objects are separated by a predefined distance, in the same manner that Meier marks video at a point in time in which a runner is crossing a finish line, with the predictable result of efficiently utilizing memory and emphasize video recording of periods of interest. For example, snippets associated with user indications of interest may be configured to have higher frame rate compared to the regular video stream (¶0089 of Meier).

Claim 4
Soll further discloses that providing the flight control includes controlling any of an altitude, a longitude, a latitude, a geographical location, a heading, and a speed of the unmanned aerial vehicle (see at least ¶0042, regarding the control of the UAV to hover at a particular waypoint and travel, so as to track the location of the user).
Claim 5
Soll further discloses that the image is a video frame of a video segment (see at least ¶0043, regarding that capturing of a live video stream via the camera for analysis; ¶0018, regarding that the UAV tracks the position of the moving object to keep the moving object in a frame of a camera attached to the UAV such that a video of the moving object can be recorded during a sporting activity).
Claim 7
Meier further discloses marking the video at a point in time in which a runner crossing a finish line (similar to when the first and second objects overlap in Soll) (see at least ¶0152-0154, regarding that a time stamp associated with an indication of interest indicates a snippet in a video stream, where the snippet may indicate a runner crossing a finish line in ¶0090, with respect to time stamp 562 in Figure 5E). 
Claim 8
Soll further discloses that the flight control is provided such that the unmanned aerial vehicle being positioned for the image sensor to capture the image includes repositioning the unmanned aerial vehicle from an original position to a new position (see at least ¶0042, regarding the UAV is controlled to hover at a given waypoint until 
Claim 9
Soll further discloses that the flight control is provided such that a target distance is adjusted between the unmanned aerial vehicle and the first object (see at least ¶0042, regarding that the UAV advances to the next waypoint after the user reaches a threshold distance away from the UAV). Soll further discloses that the user can predefine the waypoints via a visual interface (see at least ¶0026-0027), and thus, the process of drawing waypoints on a visual interface reasonably teaches gestures associated with the first object.
Claim 10
Soll further discloses that the flight control is provided such that a target distance is adjusted between the unmanned aerial vehicle and the second object (see at least ¶0042, regarding that the UAV advances to the next waypoint after the user reaches a threshold distance away from the UAV). Soll further discloses that the user can predefine the waypoints via a visual interface (see at least ¶0026-0027), and thus, the process of drawing waypoints on a visual interface reasonably teaches gestures associated with the first object.
Claim 20
The combination of Soll and Meier discloses the claimed method.
Claims 2, 3, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soll in view of Meier, and in further view of Liu et al. (WO 2016/065623 A1), hereinafter Liu.
Claim 2
Soll further discloses that the one or more physical processors are configured to determine a first position of the first object based on the visual information (see at least ¶0040, regarding the tracking of a moving object using the camera).
While Soll further discloses that a position of a waypoint (i.e. the second object) is determined by accessing predefined waypoints stored in memory (see at least ¶0027), Soll does not disclose determining the position of a waypoint based on images from the camera, so as to determine a second position of the second object based on the visual information. However, the technique of using vision-detectable location markers to define waypoints is well-known in the art. Further, the “second position” has no claimed relationship to the flight control or image capturing steps in claim 1, and therefore, it is reasonable to one of ordinary skill to apply prior art in combination with Soll to teach this limitation.
Specifically, Liu discloses a similar unmanned aerial vehicle with an image sensor (see at least ¶0103, with respect to Figure 1) used to detect visual markers in an environment (see at least abstract), where the visual markers are associated with unique locations that are stored in the UAV (see at least ¶0129) and thus, teaches determining unique locations (similar to the second object taught by Soll) based on images detected from a camera (similar to the visual information
Since the systems of Soll and Liu are directed to the same purpose, i.e. visually detecting objects via an unmanned aerial vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Soll, so as to determine a second position of the second object based on the visual information, in the same manner that Liu determines unique locations based on images detected from a camera, with the predictable result of alternatively navigating with respect to the waypoints of Soll (¶0003 of Liu).
Claims 3 and 19
Soll further discloses that the flight control is provided such that the target distance is maintained between the unmanned aerial vehicle and the second object (see at least ¶0042, regarding the UAV maintains a threshold distance from the next waypoint). Soll further discloses that the threshold distance is associated with the location of the waypoint and the location of the user/moving object (see at least ¶0042), and thus, the “flight control” is based upon the first position and the second position, where the “second position” is determined, with respect to the combination of Soll and Liu applied in the rejection of claim 2.
Claim 11
The combination of Soll, Meier, and Liu discloses the claimed method for adjusting flight control of an unmanned aerial vehicle (see at least Figures 9 and 10), as discussed in the rejection of claims 1 and 2.
Claim 12
Soll further discloses that providing the flight control includes controlling any of an altitude, a longitude, a latitude, a geographical location, a heading, and a speed of the unmanned aerial vehicle (see at least ¶0042, regarding the control of the UAV to hover at a particular waypoint and travel, so as to track the location of the user).
Claim 13
Soll further discloses that the image is a video frame of a video segment (see at least ¶0043, regarding that capturing of a live video stream via the camera for analysis; ¶0018, regarding that the UAV tracks the position of the moving object to keep the moving object in a frame of a camera attached to the UAV such that a video of the moving object can be recorded during a sporting activity).
Claim 15
Meier further discloses marking the video at a point in time in which a runner crossing a finish line (similar to when the first and second objects overlap in Soll) (see at least ¶0152-0154, regarding that a time stamp associated with an indication of interest indicates a snippet in a video stream, where the snippet may indicate a runner crossing a finish line in ¶0090, with respect to time stamp 562 in Figure 5E). 
Claim 16
Soll further discloses that the flight control is provided such that the unmanned aerial vehicle being positioned for the image sensor to capture the image includes repositioning the unmanned aerial vehicle from an original position to a new position (see at least ¶0042, regarding the UAV is controlled to hover at a given waypoint until the user crosses a barrier and then automatically advance to the next waypoint along its set rail).


Claim 17
Soll further discloses that the flight control is provided such that a target distance
is adjusted between the unmanned aerial vehicle and the first object (see at least ¶0042, regarding that the UAV advances to the next waypoint after the user reaches a threshold distance away from the UAV). Soll further discloses that the user can predefine the waypoints via a visual interface (see at least ¶0026-0027), and thus, the process of drawing waypoints on a visual interface reasonably teaches gestures associated with the first object.
Claim 18
Soll further discloses that the flight control is provided such that a target distance is adjusted between the unmanned aerial vehicle and the second object (see at least ¶0042, regarding that the UAV advances to the next waypoint after the user reaches a threshold distance away from the UAV). Soll further discloses that the user can predefine the waypoints via a visual interface (see at least ¶0026-0027), and thus, the process of drawing waypoints on a visual interface reasonably teaches gestures associated with the first object.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661